Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-8, 10, 12-13, 15-17 & 19-20 are allowed.
Claims 2, 9,11 ,14 & 18 have been cancelled by Applicant in the Response of 08/09/2022.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 07/07/2022. The applicants arguments are convincing and that the prior art of record fails to teach or suggest that “determine the first complex impedance of the first electrical component, and wherein the at least one switching device constitutes at least one switching device which is associated with a respective one of the at least one second electrical component, by which the associated at least one second electrical component can be switched out from the parallel circuit, wherein the measurement arrangement is adapted to switch the at least one second electrical component by the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component.”

Regarding previous 103 rejection, independent claims 1 & 8 as newly amended are patentably distinguished from Prior Art Marsili et al. & Fechalos.  Even though Marsili et al. disclose the measurement of battery resistance by a calculation from measured voltage and current or from a calculation based on measured charging time. However, both prior arts do not disclose the new features mentioned above such as, “the switching out of a component to directly measure complex impedance across that component”.  Marsili already achieves of computing complex battery impedance by measuring voltage and current flow through the circuit, and therefore does not teach, suggest, or motivate the disconnection of the measured component and a temporary switching out of the measured components, as described in the newly added limitations of claims 1 & 8.  Therefore, the prior art or record fail to describe the newly added features of claims 1 & 8 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Dependent claims 3-7, 10, 12-13, 15-17 & 19-20 allowed because of at least due to their dependencies.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 18, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858